DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/2/2022 has been entered.

Response to Arguments
Applicant's amendments and arguments filed 9/2/2022 have been fully considered and are persuasive regarding the Yang reference; the rejection has been updated to address the newly amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. Pub #2018/0366513), in view of JangJian et al (U.S. Pub #2014/0235008).
With respect to claim 1, Yang teaches an image sensor comprising: 
a substrate (Fig. 2B, 202); 
a first photodiode (PD) (Fig. 2B, 211 and Paragraph 20) having a first size in the substrate; 
a second PD (Fig. 2B, 201) having a second size in the substrate, wherein the first size is different from the second size; 
a first buffer layer (Fig. 2B, 233) over the substrate; 
a shield layer (Fig. 2B, 235) over the first buffer, wherein the first buffer layer and the shield layer define a first recess (Fig. 2B, space located over 211 that is occupied by 237 and 241) aligned with the first PD and a second recess (Fig. 2B, space located over 201 that is occupied by 237) aligned with the second PD; and 
a flicker reduction layer (Fig. 2B, 241; and Paragraph 4 and 17) in the first recess, wherein the second recess is free of the flicker reduction layer.  
Yang does not teach that the first buffer layer and shield layer define sidewalls of the first recess and sidewalls of the second recess. 
JangJian teaches a first buffer layer (Fig. 6, 116) and shield layer (Fig. 6, 118), wherein the first buffer layer and shield layer define sidewalls of a first recess and sidewalls of a second recess (see Fig. 2, recesses over PDs 104 are formed by etching through the shield layer 118 and slightly into the buffer layer 116; hence the vertical sidewalls of the recess are defined by vertical portions of both the butter layer and shield layer and the bottom surface of the recess is defined by the horizontal surface of 116). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first buffer layer and shield layer of Yang such that the first and second recesses are defined by sidewalls of both the first buffer layer and shield layer as taught by JangJian in order to achieve the predictable result of defining a grid 110 in a single etching step (Fig. 2 and Paragraph 27) and for accommodating color filter layers in recesses having a desired depth (Paragraph 36-37).
With respect to claim 9, Yang teaches that the flicker reduction layer comprises a metallic material (Fig. 2B, 241 and Paragraph 24).
With respect to claim 11, Yang teaches an image sensor comprising: a substrate (Fig. 2A, 202);
a plurality of large photodiodes (LPDs) (Fig. 2B, 201; see Fig. 3 for disposition of a plurality of the pixels) in the substrate; 
a plurality of small photodiodes (SPDs) (PD) (Fig. 2B, 211 and Paragraph 20) in the substrate; 
a buffer layer (Fig. 2B, 233) over the substrate;
a shield layer (Fig. 2B, 235) over the buffer layer, wherein the shield layer and the buffer layer define a plurality of recesses, the plurality of recesses including a first set of recesses (Fig. 2B, space located over 211 that is occupied by 237 and 241) and a second set of recesses (Fig. 2B, space located over 201 that is occupied by 237), each recess of the first set of recesses is aligned with a corresponding LPD of the plurality of LPDs, and each recess of the second set of recesses is aligned with a corresponding SPD of the plurality of SPDs; and
a flicker reduction layer (Fig. 2B, 241; and Paragraph 4 and 17) in each recess of the second set of recesses, wherein each recess of the first set of recesses is free of the flicker reduction layer.
Yang does not teach that a thickness of the buffer layer is reduced at each of the plurality of recesses in comparison with a thickness of the buffer outside of the plurality of recesses. 
JangJian teaches a buffer layer (Fig. 6, 116) and shield layer (Fig. 6, 118), wherein a thickness of the buffer layer is reduced at each of the plurality of recesses in comparison with a thickness of the buffer outside of the plurality of recesses. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the buffer layer of Yang to have a reduced thickness at each recess as taught by JangJian in order to achieve the predictable result of defining a grid 110 for accommodating color filter layers, and the recesses having a desired depth (Paragraph 36-37).
Yang does not teach that the plurality of recesses extend into each of the shield layer and the buffer layer. 
JangJian teaches that the recesses (see Fig. 2, recesses located over PDs 104 are formed by etching through the shield layer 118 and slightly into the buffer layer 116) extend into each of a shield layer (Fig. 6, 118) and a buffer layer (Fig. 6, 116). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first buffer layer and shield layer of Yang such that the first and second recesses extend into each of the first buffer layer and shield layer as taught by JangJian in order to achieve the predictable result of defining a grid 110 in a single etching step (Fig. 2 and Paragraph 27) and for accommodating color filter layers in recesses having a desired depth (Paragraph 36-37).
With respect to claim 13, Yang teaches that the flicker reduction layer comprises a metallic material (Fig. 2B, 241; Paragraph 24).

Claims 1, 2, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S. Pub #2018/0366513), in view of JangJian et al (U.S. Pub #2014/0235008).
With respect to claim 1, Yang teaches an image sensor comprising: 
a substrate (Fig. 2A, 202); 
a first photodiode (PD) (Figs. 2A-2B, 211 and Paragraph 20) having a first size in the substrate; 
a second PD (Fig. 2A, 201) having a second size in the substrate, wherein the first size is different from the second size; 
a first buffer layer (Fig. 2A, 233) over the substrate; 
a shield layer (Fig. 2A, 235) over the first buffer, wherein the first buffer layer and the shield layer define a first recess (Fig. 2A, space located over 211 that is occupied by 237 and 243) aligned with the first PD and a second recess (Figs. 2A-2B, space located over 201 that is occupied by 237) aligned with the second PD; and 
a flicker reduction layer (Fig. 2A, 243; and Paragraph 4 and 17) in the first recess, wherein the second recess is free of the flicker reduction layer.  
Yang does not teach that the first buffer layer and shield layer define sidewalls of the first recess and sidewalls of the second recess. 
JangJian teaches a first buffer layer (Fig. 6, 116) and shield layer (Fig. 6, 118), wherein the first buffer layer and shield layer define sidewalls of a first recess and sidewalls of a second recess (see Fig. 2, recesses over PDs 104 are formed by etching through the shield layer 118 and slightly into the buffer layer 116; hence the vertical sidewalls of the recess are defined by vertical portions of both the butter layer and shield layer and the bottom surface of the recess is defined by the horizontal surface of 116). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first buffer layer and shield layer of Yang such that the first and second recesses are defined by sidewalls of both the first buffer layer and shield layer as taught by JangJian in order to achieve the predictable result of defining a grid 110 in a single etching step (Fig. 2 and Paragraph 27) and for accommodating color filter layers in recesses having a desired depth (Paragraph 36-37).
With respect to claim 2, Yang teaches that the first size (Fig. 2A, SPD 211) is less than the second size (Fig. 2A, LPD 201).
With respect to claim 6, Yang does not teach an anti-reflection coating between the first buffer layer and the substrate.
JangJian teaches an anti-reflection coating (Fig. 6, 114 and Paragraph 23) between the first buffer layer (Fig. 6, 116) and the substrate (Fig. 6, 102).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide an anti-reflection coating between the first buffer layer and the substrate of Yang as taught by JangJian in order to dampen light during subsequent photolithography processes (Paragraph 23). 
With respect to claim 11, Yang teaches an image sensor comprising: a substrate (Fig. 2A, 202);
a plurality of large photodiodes (LPDs) (Fig. 2A, 201; see Fig. 3 for disposition of a plurality of the pixels) in the substrate; 
a plurality of small photodiodes (SPDs) (PD) (Fig. 2A, 211 and Paragraph 20) in the substrate; 
a buffer layer (Fig. 2A, 233) over the substrate;
a shield layer (Fig. 2A, 235) over the buffer layer, wherein the shield layer and the buffer layer define a plurality of recesses, the plurality of recesses including a first set of recesses (Fig. 2A, space located over 211 that is occupied by 237 and 243) and a second set of recesses (Fig. 2A, space located over 201 that is occupied by 237), each recess of the first set of recesses is aligned with a corresponding LPD of the plurality of LPDs, and each recess of the second set of recesses is aligned with a corresponding SPD of the plurality of SPDs; and
a flicker reduction layer (Fig. 2A, 241; and Paragraph 4 and 17) in each recess of the second set of recesses, wherein each recess of the first set of recesses is free of the flicker reduction layer.
Yang does not teach that a thickness of the buffer layer is reduced at each of the plurality of recesses in comparison with a thickness of the buffer outside of the plurality of recesses. 
JangJian teaches a buffer layer (Fig. 6, 116) and shield layer (Fig. 6, 118), wherein a thickness of the buffer layer is reduced at each of the plurality of recesses in comparison with a thickness of the buffer outside of the plurality of recesses. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the buffer layer of Yang to have a reduced thickness at each recess as taught by JangJian in order to achieve the predictable result of defining a grid 110 for accommodating color filter layers, and the recesses having a desired depth (Paragraph 36-37).
Yang does not teach that the plurality of recesses extend into each of the shield layer and the buffer layer. 
JangJian teaches that the recesses (see Fig. 2, recesses located over PDs 104 are formed by etching through the shield layer 118 and slightly into the buffer layer 116) extend into each of a shield layer (Fig. 6, 118) and a buffer layer (Fig. 6, 116). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the first buffer layer and shield layer of Yang such that the first and second recesses extend into each of the first buffer layer and shield layer as taught by JangJian in order to achieve the predictable result of defining a grid 110 in a single etching step (Fig. 2 and Paragraph 27) and for accommodating color filter layers in recesses having a desired depth (Paragraph 36-37).

Claim 4, 5, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and JangJian, in view of Yang et al (U.S. Pub #2016/0372507), hereinafter referred to as Yang2016.
With respect to claim 4, Yang2018 does not teach a second buffer layer over the flicker reduction layer.  
Yang2016 teaches a second buffer (Fig. 3, 340 and Paragraph 28) that fills a recess over a photodiode.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second buffer over the flicker reduction layer of Yang2018 as taught by Yang2016 in order to allow the filter layer to be positioned over the recesses (Fig. 3, 342 and Paragraph 28-30).
With respect to claim 5, Yang2018 does not teach that the second buffer layer fills the second recess.
Yang2016 teaches a second buffer (Fig. 3, 340 and Paragraph 28) that fills a recess over a photodiode.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a second buffer in the second recess of Yang2018 that fills the second recess as taught by Yang2016 in order to allow the filter layer to be positioned over the recesses (Fig. 3, 342 and Paragraph 28-30).
With respect to claim 15, Yang2018 does not teach that LPDs of the plurality of LPDs and SPDs of the plurality of SPDs are in an alternating array in the substrate. 
Yang2016 teaches a plurality of LPDs (Figs. 4A-4B, PDL) and a plurality of SPDs (Figs. 4A-4B, PDS) are in an alternating array in the substrate.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to arrange the LPDs and SPDs of Yang2018 in an alternating array as taught by Yang2016 in order to increase the dynamic range of the array (Paragraph 39-40). 

Claim 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and JangJian, in view of Chanbinyc et al (U.S. Pub #2009/0159875).
With respect to claim 7 and 12, Yang does not disclose that the flicker reduction layer comprises a dielectric material. Yang does disclose that the material can be an opaque polymer, or the like (Paragraph 22). 
Chanbinyc teaches an opaque dielectric material can be a deposited dielectric (Fig. 9, 710 and Paragraph 100).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a deposited dielectric material as the flicker reduction layer 243 of Yang based on the teachings of Chanbinyc in order to achieve the predictable result of providing an opaque or darkened polymer. 

Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 16:
etching the buffer layer and the shield layer to define a first recess aligned with the first PD and a second recess aligned with the second PD; depositing a flicker reduction layer in the first recess and in the second recess; and etching the flicker reduction layer to remove the flicker reduction layer from the first recess.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3, 8, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826